Citation Nr: 1129255	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-29 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for residuals of status post stress fracture of the third metatarsal, right foot.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to May 1984, from October 2001 to June 2002, from November 2002 to February 2003, and from October 2004 to October 2005.  He was on active duty for training (ACDUTRA) from January 1996 to April 1996.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A hearing in front of the undersigned Veterans Law Judge was held in January 2011.  A transcript of the hearing has been associated with the claim file.

The issue of service connection for respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right foot disability is manifested by subjective complaints of pain and activity restrictions; objective findings include tenderness on the top and side of the foot; no abnormalities or arch defects, hammertoes, hallux valgus, pes planus, clawfoot or malunion have been shown.



CONCLUSION OF LAW

The criteria for a 10 percent rating, but no more, for residuals of status post stress fracture of the third metatarsal, right foot, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes (DCs) 5279, 5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  It is the intent of the rating schedule to recognize painful motion with joint or periarticular pathology as productive of disability, and as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).

VA outpatient treatment records of November 2006 note a diagnosis of tolerable and intermittent chronic right foot pain.  VA podiatry consult records of March 2007 note that the Veteran reported metatarsal head pain which increased with weight bearing.  There was tenderness over the metatarsal head.  X-ray was non-diagnostic for pain.  He was diagnosed with metatarsalgia.   

The Veteran was afforded a VA examination in October 2007.  At the time, he reported pain on the right foot.  Physical examination showed there was pain in the right lateral foot; there was no deformity and motion of the joint was not affected.  The bone and joint were normal.  There was no evidence of abnormal weight bearing on the feet.  There was no functional limitation on walking or standing.  There was no malunion of the OS calcis or astragalus.  Right foot x-ray was normal.  

It was noted that the Veteran worked as a law enforcement officer.  He stated he had not lost any work in the last 12 months due to the disability.  The diagnosis was status post right third metatarsal stress fracture that was without significant orthopedic or functional limitation.  The examiner noted the disability had significant effects on his occupation in the form of pain related to ambulating for long distances or with prolonged standing.  The disability had a mild effect on some activities of daily living including exercise, sports, recreation, and traveling.

The Veteran was afforded another VA examination in November 2007.  At the time, he reported pain in the right foot when standing or walking.  There was stiffness in the forefoot while standing or walking.  There was no weakness or lack of endurance.  He denied any flare-ups.  He reported being able to stand for an hour and walk more than a quarter mile but less than a mile.  He reported using orthotic inserts which he noted were only fairly effective.  X-rays showed no evidence of malunion or non-union of the metatarsals of the right foot.  

The Veteran reported having lost 1 week of work during the last 12 months.  He was diagnosed with metatarsalgia.  The examiner noted that the disability had significant effects on his occupation due to lack of stamina, weakness or fatigue, and pain.  He noted moderate effects on his ability to do chores, shop, and traveling.  Severe effects were noted on his ability to exercise and recreate.  It was noted the disability prevented him from engaging in sports.  

VA outpatient treatment records of June 2008 note a diagnosis of bilateral plantar fasciitis.  He reported pain on the right heel and the need to use arches in his shoes which hurt.  

The Veteran was afforded a VA examination in February 2010.  At the time, he reported pain on the top and side of the foot.  He reported the pain had been progressively worse since onset of disability.  Current treatment included ibuprofen and had only partial effectiveness.  He reported symptoms of pain and weakness while standing and walking, and swelling while standing.  There was no evidence of heat, redness, stiffness, fatigability or lack of endurance.  He denied any flare-ups.  He reported being able to stand for 15-30 minutes and being able to walk up to a quarter mile.  

Physical examination revealed no evidence of painful motion, swelling, instability, weakness or abnormal weight bearing.  There was evidence of tenderness.  There was no evidence of malunion of the tarsal or metatarsal bones.  There were no foot deformities noted.  The examiner noted pes cavus foot type.  Gait was erect, shoulders level and there was no antalgic gait.  X-rays showed no significant interval change, no evidence of pes planus and no acute fracture or dislocation.  The examiner noted that the Veteran's subjective symptoms were disproportionate with the objective findings.  He noted x-rays of the foot were normal.  

The examiner noted there were significant occupational effects due to decreased mobility and pain.  He noted moderate effects on his ability to shop, exercise, and do sports.  Mild effects were noted on his ability to participate in recreation and travel.  The Veteran denied losing any work due to the disability in the last 12 months.  

The Veteran testified at a hearing in front of the undersigned in January 2011.  At the time, he testified that he developed pain on his foot which had been treated once with a cortisone shot.  He testified he experienced pain which interfered with his job and that by the end of the day his foot was throbbing.  He further testified he has lost about a week of work due to the pain in the right foot.    

The Veteran is currently assigned a noncompensable rating for the residuals of a right third metatarsal fracture under DC 5284.  See 38 C.F.R. § 4.20 (2010).  However, the Board will consider all potentially applicable DC.

In the instant case, the Board notes that the record contains a diagnosis of metatarsalgia.  Indeed, as noted above, the Veteran was diagnosed with metatarsalgia in March 2007 and November 2007.  Under DC 5279 for "anterior metatarsalgia (Morton's disease)" a 10 percent rating is assigned for unilateral or bilateral anterior metatarsalgia.  Given the documented diagnosis of metatarsalgia, the Board finds that DC 5279 is applicable and that the Veteran is entitled to a 10 percent rating under DC 5279.

Having determined that the Veteran is entitled to a 10 percent rating, the Board will now consider whether he is entitled to a rating in excess of 10 percent.  In that regards, the Board finds that the evidence does not support a rating in excess of 10 percent.  First, a 10 percent rating is the maximum schedular rating under DC 5279.  Therefore, he is not entitled to a higher rating under this diagnostic code.  

Next, under DC 5284, a 20 percent is warranted for a moderately severe injury; and a 30 percent for a severe injury.  Therefore, in order to warrant a higher evaluation, the disability must approximate a moderately severe foot injury.  

The evidence discloses that the service-connected right foot disability is primarily manifested by reported complaints of residual pain with activity restrictions affecting the Veteran's ability to stand or walk for sustained periods.  There are objective clinical findings of tenderness on the top and side of the foot.  At the VA examinations of 2007 and 2010, the examiners did not observe impairment of gait or use of assistive devices for ambulation.  

Orthotics were noted to be used.  No additional limitations relative to pain, fatigue, incoordination, weakness or lack of endurance were noted on examination.  In view of such, the Board finds that the symptoms associated with the right foot disability are not shown to be comparable to moderately severe injury residuals for which more than 10 percent rating might be assigned under DC 5284.

The Board has considered whether a higher disability evaluation may be assigned under other potentially applicable diagnostic criteria for rating disabilities of the foot by analogy, including DCs 5276, 5278, and 5283, which provide for higher ratings for foot disability.  

The record reflects, however, that on examination, the Veteran has not been found to have pes planus, hammertoes, valgus or varus deformity or malunion or nonunion of the tarsal or metatarsal bones of the left foot.  While pes cavus was noted, it was not noted to have been acquired.  As such, there is no basis for the award of an evaluation in excess of the currently assigned 10 percent for residuals of a right foot disability under any other criteria.

In determining the degree of functional impairment, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are for consideration in this case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran reports some degree of functional impairment, pain, and pain on motion.  The Board finds his own report of symptomatology as credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The evidence indicates that he retains good function of the right foot despite the reported and observed symptoms.

The Board recognizes that a lay person is competent to describe what comes to him through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran can assert that the symptoms associated with the right foot disability is worse.  To the extent that he contends that an even higher rating should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which this disability is evaluated.

While the Veteran asserts that his right foot disability is more severely disabling, the Board observes that the findings on the 2007 and 2010 VA clinical examinations do not demonstrate more significant foot symptomatology evidencing more severe disability in this regard.  Significantly, the 2010 examiner noted that the Veteran's subjective symptoms were disproportionate to the objective findings.  

The Board concludes that the observation of a skilled professional precisely identifying functional loss and remaining functional use are more probative than his lay statement.  To the extent that he reports pain, the current evaluation contemplates moderate foot injury and pain.  See 38 C.F.R. § 4.59.  In view of such, the Board finds that the VA examiners' findings and opinion are more credible and probative.

The Board has considered whether a staged rating is warranted in this instance.  However, it is found that the disability has not significantly changed, and a uniform evaluation is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Next, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right foot disability is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Specifically, the schedular rating criteria provides for ratings based on the level of severity of the residual foot injury.

In this case, considering the lay and medical evidence, the Veteran's right foot disability has been manifested by pain, which the Board has specifically considered in granting a 10 percent rating.  Moreover, X-ray evidence has not demonstrated nonunion or malunion.  These symptoms are part of the schedular rating criteria.

For these reasons, the Board finds that the assigned schedular rating is adequate to rate the Veteran's right foot disability, and no referral for an extraschedular rating is required.  Finally, the record indicates that he is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

To be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the appellant's claim.  In a VCAA letter of May 2007 the appellant was provided adequate notice as to the evidence needed to substantiate his claim.  He was informed of the evidence necessary to establish entitlement, what evidence was to be provided by the appellant and what evidence the VA would attempt to obtain on his behalf; it also in essence told him to provide relevant information which would include that in his possession.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter included notice as to the effective date and disability rating in accordance with Dingess.

The Board notes that the Veteran disagreed with the initial rating assigned for his disability on appeal and did so within one year of the initial decision that granted service connection.  Although the issue before the Board is whether the Veteran's rating resulting from the grant of service connection is proper, the appeal arises from a claim for entitlement to service connection, not an increased rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the Federal Circuit stated that § 5103 (a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  It further noted that the notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements triggered by VA's receipt of a claim to establish service connection, such as in the instant case, differs in content from notice in response to a claim seeking a higher evaluation for a disability for which service connection has already been established.  See 38 U.S.C.A. § 5103(b)(3).  Here, VCAA notice requirements were fulfilled because the RO provided the Veteran with proper notice when seeking to establish service connection.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  

Service medical records and outpatient medical records have been obtained.  The Board notes that it appears that service treatment records from the Veteran's latest period of active service have not been obtained.  However, VA outpatient treatment records which post-date the latest active duty periods have been obtained.  Moreover, he was provided an opportunity to testify before the undersigned at which time he provided testimony regarding the current level of severity of his disability.  

Finally, he was afforded a VA examination in February 2010, after his return from his latest period of active service.  Therefore, the Board finds that it would not be prejudicial to decide the claim without the benefit of the most recent service treatment records as there is more recent evidence of the severity of his disability.  

The Veteran was afforded VA examinations.  The examinations were adequate in that they were based on a review of the claim file, an interview of the Veteran, an examination of the Veteran and complete findings and reasoning for the same were provided.  Therefore, the Board finds that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).



ORDER

A 10 percent rating, but no more, for residuals of status post stress fracture of the third metatarsal, right foot, is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran is appealing the denial of service connection for a respiratory disability.  He has argued that his respiratory disability is a result of sand storms and environmental conditions while serving in Iraq.  

The Board notes that it appears the Veteran had additional periods of active service which have not been confirmed and for which service treatment records have not been obtained.

A March 2009 statement from the Veteran's representative states that the Veteran had returned form his deployment to Iraq and wished to reinstate his claim and current benefits.  A March 2010 document from the Department of Defense Manpower Data Center shows the end date of the Veteran's last active duty period was November 15, 2009.  

Moreover, in a report of Contact of June 2010, the RO noted they had contacted the Veteran requesting that he submit all DD 214s for any periods of active service after October 2005 and any service treatment records associated with them.  

Further, the Board notes that the record contains a DD 214 showing service in the U.S. Navy from February 1980 to May 1984.  A review of the service treatment records on file shows that none of the service treatment records for that period of active service have been associated with the claim file.  On remand, these records must be obtained.  

The record contains multiple DD 214s documenting active service through October 2005.  However, periods of active service after October 2005 have not been confirmed.  On remand, the RO must confirm all periods of active service after October 2005 and associate any service treatment records for any additional periods of service confirmed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records from the East Orange VA Medical Center for the period from April 2009 to the present.

2.  Confirm all periods of active service for the Veteran after October 2005.

3.  For the period of service of February 1980 to May 1984, and for all additional periods of active service confirmed, the RO must request and associate with the claim file any available service treatment records.

4.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


